Title: William Lambert to Thomas Jefferson, 8 January 1812
From: Lambert, William
To: Jefferson, Thomas


               
                  Sir,
                  City of Washington, January 8th
                     1812.
               
                I have the honor to transmit an abstract of the calculation of the longitude of Monticello west of Greenwich, founded on the apparent times of the internal contacts of Sun and Moon on the 17th of September last, as contained in your letter of the 29th of December; and having ascertained the elements with scrupulous exactness, tested by various rules, the accuracy of the result, according to the data furnished, may be confidently relied on.
               
               
               
                  
                     
                     °′″
                  
                  
                     Lat. of Monticello, by observation  38.° 8.′ 0.″ N. reduced, (320 to 319)
                     37.57.33.341.
                  
                  
                     Constant log. to reduce the Moon’s equat. hor. parallax, for the lat. and ratio
                     9.9994827.
                  
                  
                     
                     °′″
                  
                  
                     Obliquity of the Ecliptic, Sept. 17th 1811
                     23.27.42.690
                  
                  
                     
                     h.m.Sec.°′″
                  
                  
                     Estimated longitude of Monticello, supposed near the truth
                     5.15.20 = 78.50.0.W.
                  
               
               
               
               
                  
                     
                     
            h.m.S.
            
         
                     
                     
                     
            °′″dec.
            
         
                  
                  
                     
            Annulus formed 
                     1.53.0
         
                     
            =
                     
                     28.15.0.000
         
                  
                  
                     
            Estimated long. from Greenwich
                     +5.15.20
         
                     
                  
      
                  
                     
            Corresponding time at Greenwich
                     7.8.20.
                     
                     ☉’s R.A.
                     174.26.55.519.
                  
                  
                     
            Right ascension of the meridian,
                     ♎︎,
         
                     22.41.55.519.
                  
                  
                     
            Altitude of the nonagesimal,
                     
                     46.44.3.732
         
                  
                  
                     
            Longitude of the nonagesimal,
                     ♎︎.
         
                     2.41.31.560
         
                  
                  
                     
            Moon’s true longitude
                     ♍︎.
         
                     24.2.7.711
         
                  
                  
                     
            〃true distance à nonagesimal, (West)
                     
                     
            °′″
         
                     
                     8.39.23.849.
                  
                  
                     
            〃hor. parallax, reduced, (320 to 319)
                     
                     0.54.5.916
                  
      
                  
                     
            Sun’s hor. parallax,
                     
                     – 0.8.700
                  
      
                  
                     
            hor. parallax ☽ à ☉,
                     0.53.57.216
         
                  
                  
                     
            ☽’s parallax in longitude,   (correct)
                     0.5.58.862
         
                  
                  
                     
            〃apparent distance à nonagesimal,
                     8.45.22.711
         
                  
                  
                     
            〃true latitude, north ascending
                     0.37.20.676.
                  
                  
                     
            〃apparent longitude
                     ♍︎.
         
                     23.56.8.849.
                  
                  
                     
            Sun’s longitude,
                     ♍︎.
         
                     23.57.7.341.
                  
                  
                     
            diff. of apparent longitude, ☽ west of ☉,
                     +
         
                     0.0.58.942
         
                  
                  
                     
            ☽’s parallax in latitude  (correct)
                     0.36.58.430
         
                  
               
               
                  
                     
            〃apparent latitude, north,
                     
            ′″dec
            
         
                     
                     
                     0.0.22.246.
                  
                  
                     
            〃horizontal Semidiameter
                     14.45.595
         
                     }
                     
                     
            
               ′″
         
                  
                  
                     
            Augmentation,
                     + 0.10.185
         
                     Semidiam. corrected.
                     14.52.803
                  
      
                  
                     
            Inflexion of light
                     – 0.2.977.
                  
      
                  
                     
            ☉’s Semidiameter,
                     15.57.246.
                  
      
                  
                     
            Irradiation of light,
                     – 1.623
         
                     
                     Semidiam. corrected.
                     15.55.623
                  
                  
                     
            difference of Sun and Moon’s Semidiameters, corrected
                     
            1.2.820.
                  
               
               
               
               
                  
                     
                     
            h.m.Sec
         
                     
                     
                     
                     
            °′″dec.
            
         
                  
                  
                     
            Annulus broken,
                     1.59.25
                     
                     =
         
                     
                     29.51.15.000
         
                  
                  
                     
            Sun’s right ascension, (corresponding time at Greenwich)
                     174.27.9.923.
                  
                  
                     
            Right ascension of the meridian,
                     ♎︎,
                     24.18.24.923.
                  
                  
                     
            altitude of the nonagesimal,
                     46.5.42.940
         
                  
                  
                     
            Longitude of the nonagesimal,
                     ♎︎,
                     4.12.14.333.
                  
                  
                     
            Moon’s true longitude,
                     ♍︎,
                     24.5.17.322.
                  
                  
                     
            〃true dist. à nonagesimal, (West)
                     
            °′″
            
         
                     
                     
                     10.6.57.011
         
                  
                  
                     
            〃hor. parallax, reduced
                     0.54.5.942
                  
      
                  
                     
            Sun’s hor. parallax,
                     – 0.8.700
                  
      
                  
                     
            hor. parallax, ☽ à ☉,
                     0.53.57.242
         
                  
               
               
               
                 
                   
                   °′″dec.
                 
                 
                     ☽’s Parallax in longitude   (correct)
                    0.6.54.272
                  
                  
                     〃apparent distance à nonagesimal
                     10.13.51.283.
                  
                  
                     〃true latitude, north ascending
                     0.37.38.905
                  
                  
                     〃apparent longitude
                     ♍︎. 23.58.23.050
                  
                  
                     Sun’s longitude,
                     ♍︎, 23.57.23.018.
                  
                  
                     diff. of apparent longitude, ☽ East of ☉,
                     –0.1.0.032.
                  
                  
                     ☽’s parallax in latitude, (correct)
                     0.37.24.643.
                  
                  
                     〃apparent latitude (north)
                     0.0.14.262.
                  
               
               
                  
                     
                     
            ′″dec.
            
         
                  
      
                  
                     〃horiz. Semidiameter,
                     14.45.604.
                     }
                  
      
                  
                     
            Augmentation,
                     +10.028.
                     Semid. corrected,
                     0.14.52.655
         
                  
      
                  
                     
            Inflexion of light,
                     –  2.977
         
                  
      
                  
                     Sun’s Semidiameter,
                     15.57.247.
                     
                     Semid. corrected.
                     15.55.622
         
                  
                  
                     Irradiation of light
                     –  1.623
         
                  
      
                  
                     difference of Sun and Moon’s Semidiameters, corrected.
                     
                     0.1.2.967
         
                  
               
               
               
               
                  
                     
                     
            1st internal contact
                     2d
         
                  
      
                  
                     
                     
                     
            
            ″
         
                     
                     
                     
                     
            
            ″
         
                  
      
                  
                     diff: of Semids
         
                     
                     62.820
                     
                     
                     diff. of Semids
            
         
                     62.967
         
                  
      
                  
                     ☽’s apparent lat.
                     
                     22.246
                     
                     
                     
                     14.262
         
                  
      
                  
                     
                     Sum,
         
                     85.066
                     log.
                     1.9297560
         
                     
                     77.229.
                     log.
                     
            
         
                     1.8877804
         
                  
                  
                     
                     diff.
                     40.574
                     log.
                     
            1.6082478
            
         
                     
                     48.705.
                     log.
                     
                     1.6875735
         
                  
                  
                     
                     
                     
                     
                     2)3.5380038
            
         
                     
                     
                     
                     2)3.5753539
            
         
                  
                  
                     
                     
                     
                     
                     1.7690019.
                     
                     
                     
                     
                     1.7876769.5
                  
                  
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     0.0000000
         
                  
                  
                     
            ☽’s apparent lat. co.sine, ar. comp.
                     +0.0000000
         
                     diff. of app. long.
                     
                     1.7876769.5
                  
                  
                     
                     
            ″
            
         
                     
                     
                     
                     
            ′″
            
         
                  
      
                  
                     diff: of apparent ☉ and ☽,
                     +  58.749
         
                     1.7690019.
                     
                     – 1.1.330.
                  
      
                  
                     
            Parallax in longitude
                     –5.58.862.
                     
                     Parallax in long.
                     – 6.54.272.
                  
      
                  
                     
            true diff. of long. ☉ & ☽,
                     –5.0.113.
                     
                     true diff. long.
                     – 7.55.602.
                  
      
               
               The Moon’s hourly velocity of the Moon from the Sun, at a middle time between the
formation of the annulus and the true conjunction of the Sun and Moon at Monticello, was
27.′ 6.″ 0328; and between the breaking of the annulus and the true conjunction, 27.′ 6.″ 0505. dec.
               
               
               As 27.′ 6.″ 0328 to one hour, or 60 minutes, so is true diff. of long. ☉ and ☽, 5.′ 0.″ 113. to the
interval of apparent time, which subtracted from 11. m. 4. Sec. 443. dec which subtracted from
1. h. 53. m. 0, S. the time of the formation of the annulus, gives 1. h. 41. m. 55. Sec. 557. dec the
time of true conjunction of Sun and Moon at Monticello, by the first internal contact.
               As 27.′ 6.″ 0505. to one hour, or 60 minutes, so is true difference ☉ and ☽, 7.′ 55.″ 602, to
17. m. 32. Sec. 960, which subtracted from 1. h. 59. m. 25. Sec gives 1. h. 41. m. 52. Sec. 040 dec.,
the time of true conjunction, by the second internal contact.
               
                  
                     
                     h.m.Sec.dec

                  
                  
                     1st
                     1.41.55.557.

                  
                  
                     2
                     1.41.52.040.

                  
                  
                     Meantrue conjunction at Mont.
                     1.41.53.798

                  
                  
                     ditto at Greenwich,
                     6.57.14.915.


                  
                  
                     Longitude in time, West,
                     5.15.21.117.
                     =
                     78.° 50.′ 16.″ 755. dec.
                  
               
               
               Another method.
               
               
               
                  
                     
                     
            
            ″dec
         
                     }
                  
                  
                     Moon’s apparent motion in lat. during the annular appearance,

                     
            7.984. log  
                     + 10 =
                  
      
                  
                     
                     
            ″dec
            
         
                     
                     10.9022205
         
                  
      
                  
                     
            〃apparent motion in longitude,
                     118.974
                     
            log.
         
                     2.0754521.
                  
      
                  
                     
                     
            °′″
            
         
                  
      
                  
                     tangent, angle inclination,
                     3.50.21.108
                     
                     8.8267684
         
                  
      
                  
                     Moon’s apparent motion in longitude
                     
                     
            log.
                     2.0754521.
                  
      
                  
                     angle of inclination, ar. co. cosine
                     
                     +
                     0.0009757
         
                  
      
                  
                     
                     
            ″
            
         
                  
      
                  
                     Chord of transit,
                     119.242
                     
            log.
                     2.0764278.
                  
      
               
               
                  
                     
                     ″

                  
                  
                     diff. of Semidiameters,
                     62.820
                     (t)
                  
                  
                     &
                     62.967
                     (u)
                  
                  
                     Sum,
                     125.787.
                     (v)
                  
                  
                     diff.
                     0.147
                     (w)
                  
               
               
               
               
                  
                     
                     ″

                  
                  
                     As chord of transit,
                     119.242.
                     log. co. ar.
                     7.9235722
                  
                  
                     To(v)
                     125.787.
                     log
                     2.0996358
                  
                  
                     So(w)
                     0.147
                     log
                     9.1673173
                  
                  
                     To(w)
                     0.155.
                     log
                     9.1905253
                  
               
               
                  
                     
                     ″

                  
                  
                     Chord of transit, –x, =
                     119.087. half
                     
                     59.5435 (r)
                  
                  
                     do  +x, =
                     119.397.  half,
                     
                     59.6985 (s)
                  
               
               
                  
                     
                     
            
            ″
         
                  
      
                  
                     
            Log.(r)
                     59.5435
                     + 10
                     11.7748343
         
                  
      
                  
                     
            Log.(t)
                     62.820
                     
            °′″
            
         
                     
             1.7980979
            
         
                  
      
                  
                     Angle of conjunction
                     18.35.11.714
         
                     
             9.9767364
            
         
                  
      
                  
                     
            〃of inclination,
                     
            +3.50.21.108
            
         
                  
      
                  
                     Central angle
                     22.25.32.822
         
                     
            cosine
                     9.9658480.
                     
            sine.
                     9.5814791.
      
               
               
                  
                     
                     ″

                  
                  
                     diff. of Semidiameters
                     62.820
                     log.
                     1.7980979.
                     log.
                     1.7980979.
                  
                  
                     diff. of apparent longitude,
                     +58.069
                     log
                     1.7639459
                     log.
                     1.3795770
                  
                  
                      diff of app. lat.
                  
                  
                     ″
                  
                  
                        23.965.
                  
               
               
                  
                     
            (s)59.6985
                     
            log. + 10
                     11.7759634
                  
      
                  
                     
            (u)62.967
                     
            log.
                     
             1.7991061
         
                  
      
                  
                     
                     
            °′″
            
         
                  
      
                  
                     angle of conjunction,
                     18.32.20.714.
                     
            Cosine
                     
             9.9768573
         
                  
      
                  
                     Angle of inclination
                     
            –3.50.21.108
            
         
                     
                     
                  
      
                  
                     Central angle,
                     
            14.41.59.606
            
         
                     
            cosine
                     9.9855469
                     
            sine
         
                     9.4044164
                  
                  
                     
            (u)
                     
            62.967
                     
            log.
                     
             1.7991061
         
                     
            log.
                     
            1.7991061
         
                  
                  
                     diff. of apparent long.
                     
            –60.905.
         
                     
            log.
                     
             1.7846530
         
                     
            log.
                     
            1.2035225
         
                  
                  
                     15.″ 978. app. latitude.
                  
               
               
                  
                     
                     ′″dec.
                     
                     
                     ′″
                  
                  
                     Parallax in long.
                     –5.58.862
                     }
                     Parallax in long.
                     –6.54.272
                  
                  
                     diff. of app. long.
                     +0.58.069
                     diff: of app. long.
                     –1. 0.905
                  
                  
                     true diff. long. ☉ and ☽,
                     –5. 0.793.
                     true diff. long. ☉ & ☽,
                     –7.55.177.
                  
               
               As hourly veloctity velocity ☽ à ☉, 27.′ 6.″ 0328 to one hour, or 60 minutes, so is true diff. long.
–5.′ 0.″ 793. to 11. m. 5. s. 949, which subtracted from 1. h. 53. m. 0. S gives
1. h 41. m. 54. Sec. 051. dec. the time of true conjunction of Sun and Moon at Monticello,
by the formation of the annulus.
               As hourly velocity ☽ à ☉, 27.′ 6.″ 0505. to one hour, or 60 minutes, so is true difference of 
longitude, –7.′ 55.″ 177, to 17. m. 32. Sec. 021 dec, which subtracted from 1. h. 59. m. 25. S, gives
1. h. 41. m. 52. Sec 979 the time of true conjunction, by breaking of annulus.—
               
               
                  
                     
                     h.m.Sec.dec.
                  
                  
                     By formation of annulus
                     1.41.54.051
                  
                  
                     〃   breaking of ditto
                     1.41.52.979.
                  
                  
                     True conjunction ☉ & ☽, at Monticello,
                     1.41.53.515.
                  
                  
                     〃at Greenwich,
                     6.57.14.915
                     
                     °′″dec.
                  
                  
                     Longitude in time, West
                     5.15.21.400
                     =
                     78.50.21.000
                  
                  
                     By first method
                     
                     
                     78.50.16.755.
                  
                  
                     Mean result
                     
                     
                     78.50.18.877.
                  
               
               The above may be considered as an accurate determination of the longitude
of Monticello, by the internal contacts, supposing the latitude of the place, the 
apparent times of formation and breaking of the annulus, and the Sun and 
Moon’s positions in the Nautical almanac, to be correctly given. The last method
may be explained by the following figure.—
               
                  
               
               The line ESC, = FDG, represents a small portion of the ecliptic, passing through
the center of the Sun, S, equal to the Moon’s apparent motion in longitude from the Sun,
during the appearance of the annulus.
               F, the Moon’s center at the formation, B, at the breaking of the annulus.
               		FS, the difference of the Sun and Moon’s semidiameters (corrected) at the beginning,
BS, at the end.    EF, the Moon’s apparent latitude at the beginning,    CB, at the end
of the annular appearance.    SA, the nearest approach of the centers of ☉ and ☽.
GFB, the angle of inclination,    FAB, the chord of transit, or the Moon’s motion in the
apparent orbit. AFS, the angle of conjunction at the beginning,  ABS, at the end.
FSE, and BSC, the central angles, from which, the difference of apparent longitude
of Sun and Moon, SE, at the formation, and SC, at the breaking of the annulus, may be
correctly ascertained, as in the foregoing process.
               I am, Sir, with great respect, Your most obedient servant,
               
                  William Lambert.
            